ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-339, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that ANDRES J. DIAZ of WEST ORANGE, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law since April 1, 2013, should be censured for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities), and RPC 8.4(d)(eonduet prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ANDRES J. DIAZ is hereby censured; and it is further
ORDERED that ANDRES J. DIAZ remain suspended from the practice of law pursuant to the Order of the Court filed February 28, 2013, (D-80-12;072228), and pending his compliance with the fee arbitration determination entered in District Docket No. VB-2011-0022F, and his payment of the sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.